April 15, Division of Corporation Finance Securities and Exchange Commission Mail Stop Washington, D.C.20549 Attention: Peggy Fisher, Assistant Director Re: Pioneer Power Solutions, Inc. Amendment No. 3 to Form S-1 (File No. 333-164504) Ladies and Gentlemen: On behalf of Pioneer Power Solutions, Inc. (the “Company”), transmitted herewith for filing is Amendment No. 3 to Form S-1 (“Amendment No. 3”), marked to show changes from Amendment No. 2 to Form S-1 filed by the Company on April 2, 2010 (“Amendment No. 2” and, together with Amendment No. 1 filed by the
